Citation Nr: 0111492	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for sinusitis, post-
operative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1988 to September 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board in July 1998 and 
March 1999.


FINDING OF FACT

The most recent VA sinus examinations have revealed no 
sinusitis.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 10 percent for the veteran's service-connected sinusitis, 
post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996), and Diagnostic Codes 6510, 6514 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran has been 
obtained and considered, including an April 1997 VA operation 
report.  In addition, the veteran was afforded a VA 
examination for the disability on appeal in September 1999.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
increased rating claim.  No additional pertinent evidence has 
been identified by the veteran, and the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  The Board also notes that the RO has 
undertaken a review of the record based on the new provisions 
of the Veterans Claims Assistance Act of 2000 and determined 
that no additional action is necessary.

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
ratings.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for sinusitis in 
June 1994 and was assigned a non-compensable evaluation.  An 
August 1996 rating decision increased the rating for the 
veteran's sinusitis to 10 percent, effective June 19, 1995.

The Board notes that, during the pendency of the veteran's 
appeal, the regulations pertaining to respiratory 
disabilities, including sinusitis, were amended, effective 
October 7, 1996.  Accordingly, the Board will evaluate the 
veteran's sinusitis under both the current and former 
versions of the regulations, and apply the most favorable 
result to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Prior to October 7, 1996, the veteran's disability was rated 
as 10 percent disabling under Diagnostic Code 6510 for 
chronic sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6510.  
Under Diagnostic Code 6510, a 10 percent rating was 
applicable when there were moderate symptoms with discharge 
or crusting or scabbing, and infrequent headaches.  A 30 
percent rating was for consideration where there were severe 
symptoms with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.

Under the amended criteria for Diagnostic Code 6510, a 10 
percent rating is applicable where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

At an October 1995 VA examination, the veteran reported that 
many mornings he had a dark green discharge.  The impression 
was chronic sinusitis.

An October 1996 VA outpatient treatment record indicated that 
the veteran had nasal obstruction.  The impression was severe 
nasal and septal deformities.  A November 1996 treatment 
record noted that the veteran had nasal obstruction and 
headaches secondary to nasal septal deviation.  A November 
1996 CT revealed mucosal thickening.

At a January 1997 VA examination, the veteran reported 
symptoms of congestion, drainage, and mild headaches.  The 
assessment was history of chronic sinusitis and right septal 
deviation.

A March 1997 VA surgery report reflects that the veteran 
underwent functional endoscopic sinus surgery.  The findings 
included minimal disease in the left maxillary sinus and left 
and right anterior ethmoids; thick mucous material in the 
right maxillary sinus; mucosa with minimal to moderate 
disease; enlarged turbinates; and minimal deviation of the 
septum.  The postoperative diagnosis was nasal obstruction 
and chronic sinusitis.

An April 1997 VA operation report reflects that the veteran 
underwent a septoplasty with spreader grafts.  The 
postoperative diagnosis was nasal obstruction and deviated 
septum.  It was noted that the veteran tolerated the 
procedure well and was taken to the recovery room in stable 
condition.

April 1997 and June 1997 treatment records indicated that the 
veteran's septum was healing well and that he had excellent 
airways.

A September 1997 VA sinus examination reflected an assessment 
of no sinusitis.  Nasal obstruction secondary to rhinitis was 
also noted.

The record also includes the veteran's testimony from a 
December 1996 RO hearing and a November 1998 Board video 
hearing.  The veteran indicated that after his "second 
surgery" (April 1997) his symptoms were alleviated.  
However, he indicated that six months later his symptoms 
began to increase.  He stated that he had daily headaches and 
would have to take a 5 or 10 minute break to recuperate.  The 
veteran also mentioned that he had an increased "clogging 
sensation," watery eyes, and nasal drainage on a daily 
basis.  The veteran indicated that he had not missed work due 
to his sinus condition.  

The veteran most recently underwent a VA sinus examination in 
September 1999.  The veteran stated that he had a history of 
almost daily frontal headaches since 1990 which are relieved 
by Motrin.  The veteran stated that he was not incapacitated 
by the headaches.  His current medications included Vancenase 
nasal spray, "two sprays each nostril twice a day" for the 
prior two to three years.  He had been on Hismanal which was 
discontinued.  Physical examination revealed that the 
tympanic membranes were clear.  Oropharyngeal mucosa was pink 
and moist; nasal mucosa was pink.  There were mildly 
edematous turbinates.  There was no discharge, obstruction, 
postnasal drainage, sinus tenderness, or deviation of the 
nasal septum.  CT scan of the sinuses revealed multiple 
sagittal and coronal scars without intravenous administration 
of contrast material.  The frontal sinuses were prominent.  
There was minimal localized mucosal thickening along the 
posterior basal portion of the left maxillary antrum.  The 
rest of the paranasal sinuses were clear without any polypoid 
lesions.  Orbital margins were intact, and orbital contents 
had a symmetrical appearance without any indication of a mass 
lesion.  The diagnosis was history of sinusitis, last episode 
in 1997, no recurrence.

A VA pharmacy narrative (January 1996 to January 2000) 
reflects that the veteran last had an order filled for 
Beclomethasone in December 1998.

There is no question from the evidence that the veteran has 
suffered symptomatology associated with chronic sinusitis, 
and the current 10 percent rating contemplates continuing 
symptomatology.  However, after viewing the evidence under 
both the old and the new criteria, the Board must conclude 
that the preponderance of the evidence is against a rating in 
excess of the current 10 percent at any time during the 
period covered by the appeal.  In this case, the 
symptomatology reported by the veteran, as well the objective 
findings noted on the September 1999 VA examination, does not 
support an increased rating for the veteran's sinusitis under 
either set of regulations.  VA outpatient records have 
clearly reflected instances of treatment for the veteran's 
sinusitis.  However, the September 1997 and September 1999 VA 
examinations found no evidence of sinusitis at the time of 
those examinations; the September 1999 VA examination noted 
that the veteran had no had recurrence of sinusitis since 
1997.  Although the veteran has reported headaches, the 
medical records have not shown the required number of 
incapacitating or non-incapacitating episodes of severe and 
frequent headaches that would justify an increased rating 
under either the prior or amended regulations.  In fact, as 
sinusitis has not been shown on recent examinations, it is 
questionable whether the subjectively reported headaches can 
even be attributed to sinusitis.  

In reaching this determination the Board does not doubt that 
there are some continuing symptoms associated with sinusitis 
on occasion.  However, the criteria for a rating in excess of 
the current 10 percent have not been met. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) and the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5107), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
determination.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's sinusitis 
has resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

